DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s response filed on 12 November 2020 is acknowledged and entered.  
Currently, claims 24-49 are pending, and claims 24-33, 35-41 and 44-49 are under consideration. Claims 34, 42 and 43 remain withdrawn from further consideration as being drawn to a non-elected invention/species.   

Withdrawal of Objections and Rejections:
The prior art rejection of claims 31-33 and 35 under 35 U.S.C. 103(a) as being unpatentable over Watzig et al. (US 8,895,012, 11/25/2014); or Watzig et al. (US 9,034,817, 5/19/2015); or Watzig et al. (US 2010/0028367, 2/4/2010) is withdrawn in view of applicant’s argument and upon further consideration.
The prior art rejection of claims 31-33 and 35 under 35 U.S.C. 103(a) as being unpatentable over Watzig et al. (US 8,895,012, 11/25/2014); or Watzig et al. (US 9,034,817, 5/19/2015); or Watzig et al. (US 2010/0028367, 2/4/2010), as applied to claims 24-33, 35-41 and 44 above, and further in view of O'Brien et al. (Gastroenterology. 1991 Jul;101(1):39-46), is withdrawn in view of applicant’s argument and upon further consideration.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 1/25/2021 and 11/12/2020 are acknowledged and have been considered.  A signed copy is attached hereto.    

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 24, 25, 27, 28, 36-41 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8 and 26 of U.S. Patent No. 10,519,218 (copending Application No. 15/532,097 in the previous provisional double patenting rejection). Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasons set forth in the previous Office Action mailed on 1/10/2019, at page 3.  
Note, this rejection is based on the same grounds in the previous provisional double patenting rejection over copending Application No. 15/532,097 (at that time), which has snice been issued as U.S. Patent No. 10,519,218.  Therefore, there is no new grounds of rejection here.  
In the response filed on 11/12/2020, applicant indicated that U.S. Application No. 15/532,097 has issued as U.S. Patent No. 10,519,218; and continued requesting that the rejection be held in abeyance until such time that claims in the present application are found to be otherwise allowable.
Applicant is reminded again that at such time, filing a terminal disclaimer will overcome the instant rejection.  However, applicant is advised that traversal of the rejection at such time would not be considered timely.  

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-30, 36-41, 44 and 47-49 remain rejected under 35 U.S.C. 103 as being unpatentable over Watzig et al. (US 8,895,012, 11/25/2014); or Watzig et al. (US 9,034,817, 5/19/2015); or Watzig et al. (US 2010/0028367, 2/4/2010), for the reasons of record set forth in the previous Office Actions mailed on 1/10/2019, 8/14/2019, and 7/10/2020.   

Claims 24-30, 36-41 and 44-49 remain rejected under 35 U.S.C. 103 as being unpatentable over Watzig et al. (US 8,895,012, 11/25/2014); or Watzig et al. (US 9,034,817, 5/19/2015); or Watzig et al. (US 2010/0028367, 2/4/2010), as applied to claims 24-33, 35-41 and 44 above, and further in view of O'Brien et al. (Gastroenterology. 1991 Jul;101(1):39-46), for the reasons of record set forth in the previous Office Actions mailed on 1/10/2019, 8/14/2019, and 7/10/2020.   

Applicants argument filed on 12 November 2020 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 6-7 of the response, the applicant argues that the cited references provide no teaching or suggestion leading to the particular dosing regimens recited in the present claims (i.e., a dose range of 60 mg to 750 mg; or administration of the polypeptide every 7-20 days without lowering neutrophil counts, platelet counts and/or levels of C-reactive protein, and it was not predictable whether the polypeptide dimers recited in the present claims could be safely administered to humans; that none of the Watzig References describe in vivo experiments with a sgp130Fc protein, or provide information regarding whether the polypeptides recited in the present claims could be safely administered in animals, let alone in humans; and that based on the teachings of the Watzig References, an attending physician would be unable to predict whether it would be possible to safely administer the polypeptides recited in the present claims, and significant experimentation would be required to determine a safe dosage; and that there would be no reasonable expectation that such human clinical trials would be successful. 
This argument is not persuasive for the reasons of record and the following: first, no working examples or particular in vivo experiments are required for a qualified prior art reference; and efficacy is not a requirement for prior art enablement (see MPEP 2121, III.), i.e., the effectiveness of the prior art is not relevant, which would apply to prior art for anticipation or for obviousness; and “enablement of the prior art is not a requirement to prove invalidity under § 103”.  Amgen Inc. v. Hoechst Marion Roussel, Inc. (Fed. Cir. 2003).  Further, as discussed in the previous Office Actions, Watzig expressly teaches the use of a pharmaceutical composition comprising the presently claimed polypeptide dimer for treating inflammatory or atopic diseases including rheumatoid arthritis, psoriasis, Crohn's disease and ulcerative colitis.  Therefore, Watzig teaches the general conditions of the present claims.  Furthermore, Watzig specifically teaches that an "effective dose" useful for treating and/or preventing these diseases or disorders may be determined using methods known to one skilled in the art (references provided); and that the dosage regimen will be determined by the attending physician and other clinical factors, as is well known in the medical arts, dosages for any one patient depend on many factors, including the patient's size, body surface area, age, sex, the particular compound to be administered, time and route of administration, the kind of therapy, general health and other drugs being administered concurrently, which indicates that determining the dosage regimen would be routine in the art, and is within the purview of one skilled in the art.  According to MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05, II. A.).  Furthermore, the present claims, the independent claims 24 and 25, for example, do not recite specific disease or disorder, and recite a dose limitation and a duration limitation separately, i.e., there is no complete regimen recited in a claim.  As such, the person of ordinary skill in the art would have to optimize/determine a dose or duration regardless, for a specific therapeutically effective regimen suitable for a given disease and patient within the scope of sound medical judgment based on various factors such as those taught by Watzig.  Furthermore, as discussed previously, the present application does not provide any efficacy data in disease treatment either; and the recited dose and frequency limitations are based on safety study in healthy subjects, which differs from the efficacy.  Following applicants logic, the efficacy may also be unpredictable, and the claimed method of treatment would not be enabled accordingly.  Argument based on different standards is unpersuasive.   
At pages 7-9 of the response, the applicant repeatedly argues that as described above, the Watzig References fail to describe experiments using sgp130Fc in animal models, and one of ordinary skill in the art could not predict whether sgp130Fc would be toxic in animals or humans and certainly would have no reasonable expectation of success; that pre-clinical studies are not predictive of toxicity or efficacy in clinical trials, and that, citing references, even if studies in animal models were described in the Watzig References, it was well-known that the results from animal models are poor predictors of toxicity in human clinical trials; and that as described above, Watzig’s in vitro cell assays provide no reliable indication as to whether the polypeptide dimers recited in the pending claims can be safely administered to animal models or humans. 
This argument is not persuasive for the reasons of record and above.  Once again, efficacy is not a requirement for prior art enablement.  
At page 10 of the response, the applicant argues that Tenhumberg fails to describe that the administration of sgp130Fc to humans at the dosage levels recited in the present claims does not inhibit classic IL-6 signaling, and one of ordinary skill in the art could not predict whether sgp130Fc could be administered to humans at therapeutically relevant doses without inhibiting classic IL-6 signaling, and appreciates that therapeutically relevant doses may cause other toxicities unrelated to classic IL-6 signaling in humans; accordingly, nothing in the cited references teaches or suggests that the polypeptides recited in the present claims could be safely administered according to the dosage regimes recited in the claims. 
This argument is not persuasive for the reasons of record.  Further, the instant rejections are not based on the Tenhumberg reference, therefore, the argument such as that “Tenhumberg fails to describe that the administration of sgp130Fc to humans at the dosage levels recited in the present claims …” is irrelevant.  Furthermore, once again, experimental results are not required for prior art enablement; and the present application does not provide efficacy data either for the claimed method for the treatment of an inflammatory disease, which is not a method of safely administering said polypeptide dimer in a healthy individual (as applicants repeatedly emphasis safe administration).
At pages 10-11 of the response, the applicant made argument again based on the previously filed declaration: as Dr. Cottingham attests (declaration filed on 2/14/20), "I would not have expected, based on the studies in cynomolgus monkeys described in the application, or after reviewing the Tenhumberg reference, that a specific dosing regimen of every 7-20 days or every 7-14 days would be effective", as such, one of ordinary skill in the art, reviewing Tenhumberg, would not have considered that administering a polypeptide dimer recited in the pending claims every 7-20 days would effectively treat a subject suffering from an inflammatory disease or IL-6-mediated condition. 
This argument is not persuasive for the reasons of record, as the declaration was addressed in detail in the previous Office Action.  While the efficacy is not in question here, applicants seem willing to argue “unexpected” result (“one of ordinary skill in the art, reviewing Tenhumberg, would not have considered that administering a polypeptide dimer recited in the pending claims every 7-20 days would effectively treat …”), which would not be persuasive for the following reasons: first, the sample size in the data presented in the declaration is extremely small (9 patients); there is no statistical analysis; and it is unclear whether the study is double blind.  Further, there is only one regimen: 600 mg, every two weeks for 12 weeks; and there is no data for 60 mg (also claimed), which is 1/10 of 600 mg.  Furthermore, only peptide 1 is used in the treatment, while the claims encompass 90% variant thereof.  Therefore, the evidence of unexpected properties is not commensurate in scope with the claims.  
At pages 11-12 of the response, the applicant argues, citing MPEP 2144.05 and case law, that the Watzig References fail to disclose any suitable dosage regimen, as such, the claimed dosages are not similar or overlapping; and 9928907v4fail to demonstrate that the polypeptides recited in the present claims can be safely administered in humans; thus, the Office Action's reliance on MPEP 2144.05 is misplaced.  Applicants further repeatedly argue that as discussed above, based on Watzig’s in vitro cell proliferation assays, one of ordinary skill in the art could not predict whether sgp130Fc would be toxic in humans, and there certainly would have been no reasonable expectation of success that a safe dosage could be developed; and that Dr. Ian Cottingham has sworn that all of his statements are believed to be true under penalty by fine or imprisonment, and further reminds the Office of MPEP 716.01(c)(III): An affidavit of an applicant as to the advantages of his or her claimed invention, while less persuasive than that of a disinterested person, cannot be disregarded for this reason alone.
 This argument is not persuasive for the reasons of record and above.  Contrary to applicants argument, the declaration was never disregarded, and it was addressed in detail; and the issue is that the efficacy was not in question.  (and it is not unexpected)

Conclusion:
No claim is allowed.
Claims 31-33 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Advisory Information:	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
2/8/21